Title: To Thomas Jefferson from James Wilson, 20 September 1807
From: Wilson, James
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Mecklenburg Va. Sepr. 20th. 1807.
                        
                        Your esteem’d favour of the 17th. augt. last, in which you have so politely accepted our tender of service,
                            has been duly received, and I now beg leave to observe that, having at first overlooked the necessity of deciding on the
                            time for which the tender was made, and having since had a meeting for that purpose and decided on the six months service,
                            I am consequently instructed by the troop to notify the same to you and to the Governor of this state, to whom a return of
                            the strength and state of the company will be made—I am Sir respectfully Your Most Obt. Servt.
                        
                            James Wilson Capt.
                        
                    